Citation Nr: 1705416	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-06 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residual tears, anterior cruciate ligament and medial/lateral meniscus, with degenerative joint disease, right knee.  


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  Jurisdiction of this matter was subsequently transferred to the RO in St. Petersburg, Florida.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wished to withdraw his appeal for entitlement to an increased rating for his right knee disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for residual tears, anterior cruciate ligament and medial/lateral meniscus, with degenerative joint disease, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In September 2016, the Veteran indicated in a signed written statement that he wished to withdraw his appeal for entitlement to an increased rating for residual tears, anterior cruciate ligament and medial/lateral meniscus, with degenerative joint disease, right knee in a letter from his attorney.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to a disability rating in excess of 20 percent for residual tears, anterior cruciate ligament and medial/lateral meniscus, with degenerative joint disease, right knee is dismissed.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


